Citation Nr: 0401427	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  96-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
elbow contusion, claimed secondary to service-connected 
pulmonary tuberculosis (PTB) with chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a collapsed left lung.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left hip fracture.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right patella fracture.

5.  Entitlement to an increased rating for PTB with chronic 
COPD, currently evaluated as 60 percent disabling.

6.  Entitlement to an effective date earlier than May 14, 
1997, for a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

In an August 1995 rating decision, the RO denied entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for residuals 
of a collapsed left lung and a rating in excess of 60 percent 
for PTB with chronic COPD.  The veteran appealed that 
decision, and in April 1997, he testified at a hearing at the 
RO.  

In a September 1997 decision, the RO granted service 
connection for residuals of a fracture of the right patella, 
effective June 28, 1996, and assigned a temporary total 
rating for such disability under 38 C.F.R. § 4.30 from June 
28, 1996, and an initial zero percent rating from December 1, 
1996.  The veteran appealed the RO's decision as to the 
initial zero percent rating assigned his right knee 
disability.  Then, in an August 1999 rating decision, the RO 
increased the initial rating of the veteran's right knee 
disability to 10 percent, effective December 1, 1996.  
Although an increased rating has been granted, the issue of 
entitlement to a rating in excess of 10 percent for a right 
knee disability remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Moreover, the Board observes that the 
veteran has continued to assert that he is entitled to a 
rating in excess of 10 percent for his right knee disability.  

Also in the August 1999 rating decision, the RO denied 
service connection for residuals of a left hip fracture and 
residuals of a left elbow contusion, both of which the 
veteran claimed were secondary to his service-connected PTB 
with chronic COPD.  He duly appealed the RO's determination.  
Thereafter, in a February 2000 rating decision, the RO 
granted service connection for residuals of a left hip 
fracture, effective from September 28, 1998.  The RO assigned 
a temporary total rating for this disability under 38 C.F.R. 
§ 4.30 from September 28, 1998, and an initial 10 percent 
rating for that disability from January 1, 1999.  

The Board finds that the grant of service connection for 
residuals of a left hip fracture constitutes a full award of 
the benefit sought on appeal with respect to that issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
veteran, however, has since perfected an appeal with the 
downstream element of the initial rating assigned for that 
disability.  Thus, the issue of entitlement to an initial 
rating in excess of 10 for a left hip disability is in 
appellate status.  

Also in the February 2000 rating decision, the RO granted 
TDIU, effective January 1, 1999.  The veteran appealed the 
effective date assigned by the RO, claiming that he was 
entitled to TDIU, effective in May 1987.  

In a January 2002 decision, the Board (1) denied service 
connection for residuals of a left elbow contusion; (2) 
denied compensation pursuant to 38 U.S.C.A. § 1151 for 
residuals of a collapsed left lung; (3) denied an initial 
rating in excess of 10 percent for residuals of a left hip 
fracture; (4) denied an initial rating in excess of 10 
percent for residuals of a fracture of the right patella; (5) 
denied a rating in excess of 60 percent for PTB with chronic 
COPD; (6) granted an effective date of May 14, 1997, for the 
award of TDIU; (7) determined that the veteran did not file a 
timely Notice of Disagreement with a September 1997 rating 
decision assigning an effective date of June 28, 1996, for 
the award of service connection for residuals of a fracture 
of the right patella; and (8) determined that it did not have 
jurisdiction to address the issue of entitlement to an 
effective date earlier than May 29, 1987, for a 60 percent 
rating for PTB with COPD.

The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending before the Court, in March 2003, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Partial Remand.  

In a March 2003 order, Court granted the motion and vacated 
the portion of the Board's January 2002 decision which denied 
(1) service connection for residuals of a left elbow 
contusion; (2) compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a collapsed left lung; (3) an initial rating 
in excess of 10 percent for residuals of a left hip fracture; 
(4) an initial rating in excess of 10 percent for residuals 
of a fracture of the right patella; (5) a rating in excess of 
60 percent for PTB with chronic COPD; and (6) an effective 
date earlier than May 14, 1997 for the award of TDIU.  The 
remaining portions of the Board's decision were left intact.  
The Court then remanded the matter to the Board for action 
consistent with the March 2003 Joint Motion.  

As set forth in more detail in the Remand portion of this 
decision, appellate consideration of issues (3) to (6) must 
be deferred, pending additional action by the RO.  


FINDING OF FACT

On November 19, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his attorney, that a withdrawal of the 
appeal of the issues of entitlement to service connection for 
residuals of a left elbow contusion and entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a collapsed left lung is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for residuals of a left elbow contusion and 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a collapsed left lung.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  

In this case, the veteran, through his attorney, has 
withdrawn his appeal of the issues of entitlement to service 
connection for residuals of a left elbow contusion and 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a collapsed left lung.  Thus, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal on 
these matters and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection 
for residuals of a left elbow contusion is dismissed.

The appeal of the issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a collapsed 
left lung is dismissed.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
According to the March 2003 Joint Motion discussed above, the 
veteran has not yet received the required notification.  

In addition, since the RO last reviewed this appeal, the 
appellant's attorney has submitted additional medical 
evidence which must be considered.  38 C.F.R. § 20.1304 
(2003).  

Finally, in a November 2003 brief, the veteran's attorney 
asserted that an examination was necessary in this case 
because the veteran had not been afforded a VA medical 
examination to determine the current level of severity of his 
knee and hip disabilities "in over four years."  Given that 
it appears that the veteran's attorney is asserting that the 
veteran's knee and hip disabilities have increased in 
severity since he was last examined for compensation 
purposes, the Board finds that another examination is 
warranted.  Olsen v. Principi, 3 Vet. App. 480 (1992) 
(holding that when a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is inadequate to rate the current state of the condition, VA 
must provide a new examination).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and his attorney to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should also advise the veteran and 
his attorney of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  

2.  The veteran should be afforded VA 
orthopedic examination to determine the 
current severity of his service-connected 
right knee and left hip disabilities. The 
claims folders must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be requested to describe 
any objective manifestations of the 
veteran's right knee and left hip 
disabilities, including the extent of any 
loss of motion.  Also, the examiner 
should comment on whether the veteran's 
right knee or left hip disability results 
in limitation of functional ability due 
to pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.

3.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



